The indictment was against seven persons. Six were tried. The remaining one does not appear to have been arrested. Three, O'Brien, Harty and French, were convicted of an assault and battery, and the three others, White, Hennessey and Scott, of an assault. They were all found not guilty of the other charges against them in the indictment.
Only one exception was taken on the trial. The first witness for the prosecution stated in a general way that a canvass of votes was being made by the inspectors of election at an engine house in the 5th ward of Syracuse in the evening of the day of the general election in 1861, and that three of the defendants whom he named were there that evening. After stating that quiet prevailed up to a certain time, he was asked by the counsel for the prosecution "what was said and done then?" It was objected to by the counsel for the defendants on the ground that neither of the defendants were shown to be present. The prosecuting counsel undertook to follow it up by evidence that they were present. The court overruled the objection, and the defendants' counsel excepted. The witness then described a scene of violence and tumult, and proved the presence of three of the defendants, and that these defendants took part more or less. I do not think this ruling was objectionable. It is true that the evidence would have been irrelevant if the defendants, or some of them, were not shown to have been present. But evidence of their being present was subsequently given. Besides, the court had a right to decide upon the order of the testimony; and error could not be predicated of a ruling in that respect, unless, indeed, the circumstances were such that it could be seen that the defendants had been prejudiced.
It is insisted that the legal effect of the verdict was an acquittal of the defendants of the offenses charged in the indictment. This was clearly so as to the two counts which charged the defendants with the commission of a riot and with no other criminal offense. But the remaining count, besides the charge of riot, alleges that the defendants assaulted and beat a person unknown. This is stated to have been *Page 469 
done riotously and routously. In other respects, it is in the usual language of an indictment for a simple assault and battery. The verdict while acquitting the accused of everything but the assault and battery, finds them guilty of that. It is a general rule that if the prosecutor is able to prove the defendants guilty of a criminal offense plainly charged in the indictment, they should be convicted of that offense, though other facts are stated which, if proved, would show them guilty of an offense of a different, or even of a higher grade of crime. It is quite usual to convict of manslaughter under an indictment for murder, of a simple larceny under a count for burglary charged to have been committed with an intent to steal, and alleging an actual stealing, or of a simple assault where the charge was an assault with intent to kill or ravish, or with some other intent which, if established, would call for a severer punishment. Several cases in which this rule was applied are mentioned in the opinion in Dedieu v. The People (22 N.Y., 184); and there may be added Rex v. Hunt (2 Campb., 583), where Lord ELLENBOROUGH said that it was invariably enough to prove so much of the indictment as shows that any defendant has committed a substantial crime; and that any further statement not proved did not vitiate. This distinction, he said, ran through the whole criminal law.
The defendants' counsel referred to the case of Rex v.Sanbury, repeated in 1 Lord Raymond, 484, and in 12 Modern, 262. The defendants were charged with an assault alleged to have been committed riotously, c., and because only two of the defendants were convicted, the others being acquitted, the judgment was arrested, though the court said it would have been different if the riotous assault had been charged to have been committed by the defendants and others not included in the indictment. This case at the present day is only an authority to show that in an indictment for a riot, if less than three be convicted, and it is not charged that others not indicted participated in the act, no judgment can be given. The modern rule which now universally prevails is the one I have mentioned. According to that rule, the defendants *Page 470 
in the present case might be legally convicted of an assault and battery.
Another ground of error relied on is, that as a part of the defendants have been convicted of an assault and battery, and the others of an assault only, it is evident that the conviction is of separate and independent offenses, in one of which some of the defendants participated, and in the other the remainder of them only were guilty. If this is the effect of the verdict, the judgment is erroneous; for it cannot be pretended that an indictment for distinct offenses, in one of which some of the defendants participated and the others did not, and in the other, the remaining defendants were the only guilty actors, can be sustained. All the defendants who are convicted must have been guilty of the same offense, though they may have been guilty in different degrees. The person unknown referred to in the count in this case must be assumed to be some particular individual indicated by the evidence before the grand jury and on the trial. If some of the defendants were not guilty of any offense touching that person, they were improperly included in the verdict, though they may have been guilty of assaulting some other individual on the same occasion or at some other time. The argument for the defendants is that those who were convicted of an assault only could not have been parties to the same offense in which the others, who were found guilty of an assault and battery, were implicated; because all who concur in or countenance an unlawful violation of another's person are necessarily guilty of the whole outrage. But it is certainly possible that up to a certain point of the affair, and before an actual battery took place, all were concerned, and that at that point those who are found guilty of an assault only stopped short and endeavored to prevent the further illegal act which their companions persisted in committing. Such a state of facts, clearly proved, would, in my opinion, call for such a verdict as the one rendered in this case. The question, it should be remembered, arises wholly upon the record, as there was no ruling or exception relating to it contained in the bill of exceptions. If any state of the evidence could *Page 471 
have prevented such a case as I have supposed, there is no error in the verdict. The point is new, and I have come to the conclusion which I have indicated with some hesitation. But upon the best reflection I can give the question, I am of opinion that several persons may be guilty of a joint assault, while only a portion of them are guilty in a battery committed on the same occasion upon the same injured party.
The remaining ground of error is that the assault and battery is charged to have been committed upon a person to the jurors unknown, while the evidence on the trial pointed to the individuals who were assaulted whose names were well known. The question arose upon the trial upon the refusal to charge as requested. It was contended that a verdict of an assault and battery upon an unknown person could not be rendered, because, as it was said, other indictments had been found against the defendants for an assault upon the individuals indicated by the evidence by their names. But no such indictments were produced, and there was no evidence whatever that there had been any such returned by the grand jury. But if such indictment had been produced, it would not have sustained the objection. This was so expressly ruled in Rex v. Bush (Russell  Ryan, 372). The doctrine seems to be that if a witness, examined by the prosecutor on the trial, swears that he knows the person, stated in the indictment to be unknown, and if it appear that he gave testimony before the grand jury disclosing the name, the indictment cannot be sustained. It is the ignorance of the grand jury, and not of the petit jury, which authorizes the statement that the person is unknown. It does not sustain the objection that the evidence on the trial discloses the name, unless it at the same time appears that the name was known to the grand jury. (Rex v. Bush, supra; 3 Campb., 264.)
I am for affirming the judgment.
Judgment affirmed. *Page 472